Exhibit 10.40

 

IMCLONE SYSTEMS INCORPORATED

TRANSITION SEVERANCE PLAN

 

Effective As Of March 1, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I -

INTRODUCTION

1

 

 

 

ARTICLE II -

DEFINITIONS AND INTERPRETATIONS

1

 

 

 

 

1.

Agreement and Release

1

 

 

 

 

 

2.

Board

1

 

 

 

 

 

3.

Cause

1

 

 

 

 

 

4.

Change in Control

2

 

 

 

 

 

5.

Committee

4

 

 

 

 

 

6.

Company

4

 

 

 

 

 

7.

Effective Date

4

 

 

 

 

 

8.

Eligible Employee

4

 

 

 

 

 

9.

Good Reason

5

 

 

 

 

 

10.

Participant

5

 

 

 

 

 

11.

Plan Administrator

5

 

 

 

 

 

12.

Term

5

 

 

 

 

 

13.

Termination Date

5

 

 

 

 

 

14.

Termination of Employment.

5

 

 

 

 

 

15.

Base Pay

6

 

 

 

ARTICLE III -

ELIGIBILITY TO PARTICIPATE

6

 

 

 

ARTICLE IV -

BENEFITS PAYABLE FROM THE PLAN

7

 

 

 

 

1.

Severance Pay

7

 

 

 

 

 

2.

Other Benefits

7

 

 

 

 

 

3.

Withholding

7

 

--------------------------------------------------------------------------------


 

ARTICLE V -

HOW AND WHEN SEVERANCE WILL BE PAID

7

 

 

 

ARTICLE VI -

MISCELLANEOUS PROVISIONS

8

 

 

 

 

1.

Amendment and Termination

8

 

 

 

 

 

2.

No Additional Rights Created

8

 

 

 

 

 

3.

Records

8

 

 

 

 

 

4.

Construction

8

 

 

 

 

 

5.

Severability

9

 

 

 

 

 

6.

Incompetency

9

 

 

 

 

 

7.

Payments to a Minor

9

 

 

 

 

 

8.

Plan Not a Contract of Employment

9

 

 

 

 

 

9.

Financing

9

 

 

 

 

 

10.

Nontransferability

9

 

 

 

ARTICLE VII -

WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN

9

 

 

 

 

1.

Claim Procedure

9

 

 

 

 

 

2.

Plan Interpretation and Benefit Determination.

11

 

 

 

 

 

3.

Your Rights Under ERISA

12

 

 

 

 

 

4.

Plan Document

13

 

 

 

 

 

5.

Other Important Facts.

13

 

ii

--------------------------------------------------------------------------------


 

IMCLONE SYSTEMS INCORPORATED
TRANSITION SEVERANCE PLAN

 


ARTICLE I - INTRODUCTION


 

ImClone Systems Incorporated (the “Company”) hereby establishes the ImClone
Systems Incorporated Transition Severance Plan (the “Plan”), effective as of
March 1, 2006, to provide severance benefits to select employees of the Company
who suffer a loss of employment under the terms and conditions set forth in the
Plan. The Plan will remain in effect for a period of 18 months following its
effective date (i.e., through August 31, 2007) (the “Term”), and is intended to
make severance payments in lieu of, and not in addition to, payments under any
and all severance plans, policies and/or practices of the Company (including the
ImClone Systems Incorporated Senior Executive Severance Plan) in effect for
covered employees. The Plan is not intended to supersede or replace such other
severance plans, policies and/or practices following the expiration of the Term,
and such other severance plans, policies and/or practices will continue to
apply, if then in effect, following the expiration of the Term in accordance
with their terms. The Plan is intended to fall within the definition of an
“employee welfare benefit plan” under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). No employee or representative
of the Company or its affiliates is authorized to modify, add to or subtract
from the terms and conditions in the Plan, except in accordance with the
amendment and termination procedures described herein.

 


ARTICLE II - DEFINITIONS AND INTERPRETATIONS


 

The following definitions and interpretations of important terms apply to the
Plan.

 


1.                                       AGREEMENT AND RELEASE. AN AGREEMENT AND
GENERAL RELEASE IN A FORM ACCEPTABLE TO THE PLAN ADMINISTRATOR, IN ITS SOLE AND
ABSOLUTE DISCRETION, UNDER WHICH, AMONG OTHER THINGS, THE ELIGIBLE EMPLOYEE
RELEASES AND DISCHARGES THE COMPANY AND RELATED ENTITIES (AS WELL AS ANY THIRD
PARTY FOR WHOM THE ELIGIBLE EMPLOYEE PROVIDES SERVICES ON THE COMPANY’S BEHALF)
FROM ANY AND ALL CLAIMS AND LIABILITIES RELATING TO THE ELIGIBLE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY AND/OR THE TERMINATION OF THE ELIGIBLE EMPLOYEE’S
EMPLOYMENT, INCLUDING WITHOUT LIMITATION, CLAIMS UNDER THE TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT, THE FAMILY AND
MEDICAL LEAVE ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE SARBANES OXLEY
ACT AND, WHERE APPLICABLE, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE NEW
JERSEY LAW AGAINST DISCRIMINATION, THE NEW JERSEY CONSCIENTIOUS EMPLOYEE
PROTECTION ACT (WHISTLEBLOWING LAW) AND THE NEW YORK STATE AND CITY HUMAN RIGHTS
LAWS (AND SIMILAR LAWS OF ANY OTHER STATE OR LOCALITY).


 


2.                                       BOARD. THE BOARD OF DIRECTORS OF THE
COMPANY.


 


3.                                       CAUSE. ANY ONE OF THE FOLLOWING
CIRCUMSTANCES:


 


(I)                                     THE PERFORMANCE BY THE ELIGIBLE EMPLOYEE
OF HIS OR HER EMPLOYMENT DUTIES IN A MANNER DEEMED BY THE COMPANY TO BE
UNSATISFACTORY IN ANY WAY; PROVIDED THAT THE ELIGIBLE EMPLOYEE HAD PREVIOUSLY
RECEIVED A WRITTEN WARNING IDENTIFYING THE PROBLEM AND

 

--------------------------------------------------------------------------------


 


OUTLINING A COURSE OF CORRECTIVE ACTION, HAS BEEN GIVEN A REASONABLE OPPORTUNITY
TO CORRECT HIS OR HER PERFORMANCE, AND HAS FAILED OR REFUSED TO DO SO;


 


(II)                                  THE PERFORMANCE BY THE ELIGIBLE EMPLOYEE
OF HIS OR HER EMPLOYMENT DUTIES IN A MANNER DEEMED BY THE COMPANY TO BE GROSSLY
INCOMPETENT OR GROSSLY NEGLIGENT;


 


(III)                               ANY OTHER WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE RESULTING, IN EITHER CASE, IN HARM TO THE COMPANY OR A SUBSIDIARY;


 


(IV)                              INDICTMENT INVOLVING A FELONY OR MISDEMEANOR
INVOLVING MORAL TURPITUDE OR THE COMMISSION OF A CRIMINAL ACT BY THE ELIGIBLE
EMPLOYEE, WHETHER OR NOT PERFORMED IN THE WORKPLACE, WHICH SUBJECTS, OR IF
GENERALLY KNOWN, WOULD SUBJECT, THE COMPANY TO PUBLIC RIDICULE OR EMBARRASSMENT;


 


(V)                                 FAILURE TO CARRY OUT DIRECTIONS OF THE BOARD
OR THE ELIGIBLE EMPLOYEE’S IMMEDIATE SUPERVISOR;


 


(VI)                              FRAUD, EMBEZZLEMENT, THEFT OR DISHONESTY
AGAINST THE COMPANY OR A SUBSIDIARY RESULTING IN HARM TO THE COMPANY OR A
SUBSIDIARY;


 


(VII)                           MATERIAL VIOLATION OF COMPANY POLICIES, RULES OR
PROCEDURES RESULTING IN HARM TO THE COMPANY OR A SUBSIDIARY;


 


(VIII)                        VIOLENT ACTS, THREATS OF VIOLENCE OR UNAUTHORIZED
POSSESSION OF ALCOHOL OR CONTROLLED SUBSTANCES ON COMPANY PROPERTY; OR


 


(IX)                                ACTS INTENDED TO RESULT IN PERSONAL GAIN AT
THE EXPENSE OF THE COMPANY OR THROUGH THE IMPROPER DISCLOSURE OF PROPRIETARY
INFORMATION OR TRADE SECRETS.


 

The determination of whether a discharge or other separation from employment is
for Cause shall be made by the Plan Administrator, in its sole and absolute
discretion, and such determination shall be conclusive and binding on the
affected Eligible Employee.

 


4.                                       CHANGE IN CONTROL. THE OCCURRENCE OF
ONE OF THE FOLLOWING EVENTS DURING THE TERM:


 


(I)                                     INDIVIDUALS WHO, ON THE EFFECTIVE DATE,
CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED THAT ANY PERSON BECOMING A
DIRECTOR SUBSEQUENT TO THE EFFECTIVE DATE WHOSE ELECTION OR NOMINATION FOR
ELECTION WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT
DIRECTORS THEN ON THE BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE
PROXY STATEMENT OF THE COMPANY IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR
DIRECTOR, WITHOUT OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT DIRECTOR;
PROVIDED, FURTHER, THAT NO INDIVIDUAL INITIALLY ELECTED OR NOMINATED AS A
DIRECTOR OF THE COMPANY AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST
WITH RESPECT TO DIRECTORS OR AS A RESULT OF ANY OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL
BE AN INCUMBENT DIRECTOR;

 

2

--------------------------------------------------------------------------------


 


(II)                                  ANY “PERSON” (AS SUCH TERM IS DEFINED IN
SECTION 3(A)(9) OF THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND
AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES,
AFTER THE EFFECTIVE DATE, A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER
THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING 40% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE ELECTION OF THE BOARD (THE
“COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT AN EVENT DESCRIBED IN THIS
CLAUSE (II) SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL IF ANY OF FOLLOWING
BECOMES SUCH A BENEFICIAL OWNER:


 

(A)                              THE COMPANY OR ANY MAJORITY-OWNED SUBSIDIARY
(PROVIDED, THAT THIS EXCLUSION APPLIES SOLELY TO THE OWNERSHIP LEVELS OF THE
COMPANY OR THE MAJORITY-OWNED SUBSIDIARY),

 

(B)                                ANY TAX-QUALIFIED, BROAD-BASED EMPLOYEE
BENEFIT PLAN SPONSORED OR MAINTAINED BY THE COMPANY OR ANY MAJORITY-OWNED
SUBSIDIARY,

 

(C)                                ANY UNDERWRITER TEMPORARILY HOLDING
SECURITIES PURSUANT TO AN OFFERING OF SUCH SECURITIES, OR

 

(D)                               ANY PERSON PURSUANT TO A NON-QUALIFYING
TRANSACTION (AS DEFINED IN CLAUSE (III) BELOW);

 


(III)                               THE CONSUMMATION OF A MERGER, CONSOLIDATION,
STATUTORY SHARE EXCHANGE OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S
STOCKHOLDERS, WHETHER FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE
TRANSACTION (A “BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH
BUSINESS COMBINATION:


 

(A)                              50% OR MORE OF THE TOTAL VOTING POWER OF:

 

(x)                                   the corporation resulting from such
Business Combination (the “Surviving Corporation”), or

 

(y)                                 if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”),

 

is represented by Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination;

 

(B)                                NO PERSON (OTHER THAN ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE SURVIVING CORPORATION OR
THE PARENT CORPORATION), IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF 40% OR MORE OF THE TOTAL VOTING

 

3

--------------------------------------------------------------------------------


 

POWER OF THE OUTSTANDING VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE
PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING
CORPORATION); AND

 

(C)                                AT LEAST A MAJORITY OF THE MEMBERS OF THE
BOARD OF DIRECTORS OF THE PARENT CORPORATION (OR IF THERE IS NO PARENT
CORPORATION, THE SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE
BUSINESS COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S
APPROVAL OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS
COMBINATION

 

(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 


(IV)                              STOCKHOLDER APPROVAL OF A LIQUIDATION OR
DISSOLUTION OF THE COMPANY, UNLESS THE VOTING COMMON EQUITY INTERESTS OF AN
ONGOING ENTITY (OTHER THAN A LIQUIDATING TRUST) ARE BENEFICIALLY OWNED, DIRECTLY
OR INDIRECTLY, BY THE COMPANY’S SHAREHOLDERS IN SUBSTANTIALLY THE SAME
PROPORTIONS AS SUCH SHAREHOLDERS OWNED THE COMPANY’S OUTSTANDING VOTING COMMON
EQUITY INTERESTS IMMEDIATELY PRIOR TO SUCH LIQUIDATION AND SUCH ONGOING ENTITY
ASSUMES ALL EXISTING OBLIGATIONS OF THE COMPANY UNDER THIS PLAN.


 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 40% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person becomes the beneficial owner of Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

 


5.                                       COMMITTEE. THE COMPENSATION COMMITTEE
OF THE BOARD.


 


6.                                       COMPANY. IMCLONE SYSTEMS INCORPORATED,
AND ITS SUCCESSORS.


 


7.                                       EFFECTIVE DATE. MARCH 1, 2006.


 


8.                                       ELIGIBLE EMPLOYEE. ANY ACTIVE, REGULAR,
FULL-TIME, U.S.-BASED, SALARIED EMPLOYEE OF THE COMPANY IN A POSITION AT A LEVEL
OF VICE PRESIDENT OR BELOW WHO IS DESIGNATED BY THE PLAN ADMINISTRATOR, IN A
WRITTEN DESIGNATION DELIVERED TO THE ELIGIBLE EMPLOYEE, AS ELIGIBLE TO BECOME A
PARTICIPANT UNDER THIS PLAN. NOTWITHSTANDING THE PRECEDING SENTENCE, “ELIGIBLE
EMPLOYEE” DOES NOT INCLUDE ANY EMPLOYEE WHO IS A PARTY TO A FORMAL, WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY THAT PROVIDES FOR SEVERANCE OR OTHER
PAYMENTS IN THE EVENT OF THE INDIVIDUAL’S TERMINATION OF EMPLOYMENT OR OTHER
SEPARATION FROM SERVICE WITH THE COMPANY (REGARDLESS OF THE CIRCUMSTANCES).
“ELIGIBLE EMPLOYEE” ALSO DOES NOT INCLUDE ANY INDIVIDUAL (I) DESIGNATED BY THE
COMPANY AS AN INDEPENDENT CONTRACTOR AND NOT AS AN EMPLOYEE AT THE TIME OF ANY
DETERMINATION UNDER THE PLAN, (II) BEING PAID BY OR THROUGH A THIRD PARTY
AGENCY, (III) DESIGNATED BY THE COMPANY AS A FREELANCE WORKER AND NOT AS AN
EMPLOYEE AT THE TIME OF ANY DETERMINATION UNDER THE PLAN, (IV) DESIGNATED BY THE
COMPANY AS A SEASONAL, OCCASIONAL, LIMITED DURATION, LEASED OR TEMPORARY
EMPLOYEE, DURING THE PERIOD THE INDIVIDUAL IS SO PAID OR

 

4

--------------------------------------------------------------------------------


 


DESIGNATED. ANY SUCH INDIVIDUAL SHALL NOT BE AN ELIGIBLE EMPLOYEE EVEN IF HE OR
SHE IS LATER RETROACTIVELY RECLASSIFIED AS A COMMON-LAW OR OTHER TYPE OF
EMPLOYEE OF THE COMPANY DURING ALL OR ANY PART OF SUCH PERIOD PURSUANT TO
APPLICABLE LAW OR OTHERWISE. EMPLOYEES OF THE COMPANY IN A POSITION AT A LEVEL
OF SENIOR VICE PRESIDENT OR ABOVE ARE NOT ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


9.                                       GOOD REASON. ANY ONE OF THE FOLLOWING
CIRCUMSTANCES THAT OCCURS ON OR FOLLOWING A CHANGE IN CONTROL, AND WITHIN THE
60-DAY PERIOD PRECEDING A TERMINATION DATE:


 


(I)                                     A REDUCTION IN THE ELIGIBLE EMPLOYEE’S
BASE SALARY WITHOUT THE ELIGIBLE EMPLOYEE’S PRIOR WRITTEN CONSENT (OTHER THAN
ANY REDUCTION APPLICABLE TO SIMILARLY SITUATED EMPLOYEES OF THE COMPANY
GENERALLY); OR


 


(II)                                  AN ACTUAL CHANGE IN THE ELIGIBLE
EMPLOYEE’S PRINCIPAL WORK LOCATION BY MORE THAN 35 MILES FROM ITS CURRENT
LOCATION AND MORE THAN 35 MILES FROM THE ELIGIBLE EMPLOYEE’S PRINCIPAL PLACE OF
ABODE AS OF THE DATE OF SUCH CHANGE IN JOB LOCATION WITHOUT THE ELIGIBLE
EMPLOYEE’S PRIOR WRITTEN CONSENT.


 


10.                                 PARTICIPANT. AN ELIGIBLE EMPLOYEE WHO MEETS
THE REQUIREMENTS FOR ELIGIBILITY UNDER THE PLAN, AS SET FORTH IN ARTICLE III OF
THE PLAN. AN INDIVIDUAL SHALL CEASE BEING A PARTICIPANT ONCE ALL PLAN BENEFITS
DUE TO SUCH INDIVIDUAL UNDER THE PLAN HAVE BEEN PAID (OR, IF EARLIER, UPON THE
DEATH OF THE PARTICIPANT) AND NO PERSON SHALL HAVE ANY FURTHER RIGHTS UNDER THIS
PLAN WITH RESPECT TO SUCH FORMER PARTICIPANT.


 


11.                                 PLAN ADMINISTRATOR. THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY. THE CHIEF EXECUTIVE OFFICER MAY DESIGNATE A PERSON OR
COMMITTEE TO PERFORM DAY TO DAY ADMINISTRATIVE DUTIES FOR THE PLAN.


 


12.                                 TERM. THE PERIOD OF 18 MONTHS FOLLOWING THE
EFFECTIVE DATE (I.E., THROUGH AUGUST 31, 2007). THE PLAN APPLIES TO PARTICIPANTS
WHO EXPERIENCE A TERMINATION OF EMPLOYMENT DURING THE TERM.


 


13.                                 TERMINATION DATE. THE DATE ON WHICH A
PARTICIPANT EXPERIENCES A TERMINATION OF EMPLOYMENT WITH THE COMPANY.


 


14.                                 TERMINATION OF EMPLOYMENT.


 


(I)                                     THE TERMINATION BY THE COMPANY OF AN
ELIGIBLE EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY AS THE RESULT OF
JOB ELIMINATION, JOB DISCONTINUATION, OFFICE CLOSING, STAFF REDUCTION,
ORGANIZATIONAL RESTRUCTURING, OR UNSATISFACTORY JOB PERFORMANCE THAT DOES NOT
CONSTITUTE CAUSE; OR


 


(II)                                  THE TERMINATION BY THE ELIGIBLE EMPLOYEE
OF THE ELIGIBLE EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY FOR GOOD
REASON.


 

Termination of Employment does not include termination of an Eligible Employee’s
employment relationship with the Company due to death or disability, or a

 

5

--------------------------------------------------------------------------------


 

discharge or separation from service with the Company under any of the following
circumstances: retirement, voluntary resignation without Good Reason or job
abandonment (including the termination of employment of an Eligible Employee for
excessive absenteeism).

 

The determination as to whether a termination is made by the Company with or
without Cause, or by the Eligible Employee with or without Good Reason, will be
made by the Plan Administrator, in its sole and absolute discretion, and such
determination shall be final and binding on all affected Eligible Employees. If
an Eligible Employee terminates employment or is terminated from employment and
it is subsequently determined that either before or after the termination, Cause
existed or exists, the Eligible Employee’s separation of employment will be
deemed to have been for Cause.

 


15.                                 BASE PAY. THE ELIGIBLE EMPLOYEE’S ANNUAL
BASE SALARY AT THE TIME OF HIS OR HER TERMINATION OF EMPLOYMENT, EXCLUDING
BONUSES, OVERTIME PAY, PREMIUM OR DIFFERENTIAL PAY, COMMISSIONS, NON-CASH
COMPENSATION, INCENTIVE OR DEFERRED COMPENSATION OR ANY OTHER ADDITIONAL
COMPENSATION. HOWEVER, BASE PAY WILL INCLUDE SALARY REDUCTION CONTRIBUTIONS MADE
ON AN ELIGIBLE EMPLOYEE’S BEHALF TO ANY PLAN OF THE COMPANY UNDER SECTION 125,
132(F) OR 401(K) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


ARTICLE III - ELIGIBILITY TO PARTICIPATE


 

An Eligible Employee becomes a Participant in the Plan and shall be entitled to
severance benefits only if he or she:

 


(I)                                     IS NOTIFIED IN WRITING BY THE PLAN
ADMINISTRATOR OF HIS/HER TERMINATION DATE;


 


(II)                                  REMAINS IN THE CONTINUOUS EMPLOY OF THE
COMPANY UNTIL HIS OR HER TERMINATION DATE, DOES NOT TERMINATE HIS OR HER
EMPLOYMENT WITHOUT GOOD REASON, AND IS NOT TERMINATED BY THE COMPANY FOR CAUSE
(AS DEFINED ABOVE);


 


(III)                               EXPERIENCES A TERMINATION OF EMPLOYMENT; AND


 


(IV)                              TIMELY RETURNS AND DOES NOT REVOKE (IF
APPLICABLE) A SIGNED, DATED AND NOTARIZED ORIGINAL AGREEMENT AND RELEASE.


 

An Eligible Employee shall become a Participant and payment of benefits under
the Plan will be made only after the Agreement and Release has been signed and
the time for the Eligible Employee to revoke the agreement and general release
(as set forth in the Agreement and Release), if any, has expired (the “Release
Effective Date”). Participation in this Plan does not affect an Eligible
Employee’s right to any bonus, incentive pay, stock options or pension benefit
to which he or she would otherwise be entitled under the terms of the respective
plans governing those programs on account of service with the Company prior to
the Termination of Employment.

 

6

--------------------------------------------------------------------------------


 


ARTICLE IV - BENEFITS PAYABLE FROM THE PLAN


 


1.                                       SEVERANCE PAY


 

Participants shall be entitled to receive severance pay based on their position
as follows:

 

Vice Presidents and Assistant Vice Presidents:  Participants in a position at
the level of Vice President or Assistant Vice President shall receive twelve
(12) months of Base Pay.

 

All other Participants:  Participants in a position at a level below Assistant
Vice President shall receive six (6) months of Base Pay.

 


2.                                       OTHER BENEFITS. IF AN ELIGIBLE EMPLOYEE
IS ELIGIBLE TO RECEIVE ANY BENEFITS PAID UNDER THE PLAN, SUCH ELIGIBLE EMPLOYEE
SHALL NOT BE ENTITLED TO RECEIVE ANY OTHER SEVERANCE, SEPARATION, NOTICE OR
TERMINATION PAYMENTS ON ACCOUNT OF HIS OR HER EMPLOYMENT WITH THE COMPANY UNDER
ANY OTHER PLAN, POLICY, PROGRAM OR AGREEMENT (OTHER THAN THE EXERCISE OF STOCK
OPTIONS OR OTHER LONG-TERM INCENTIVE AWARDS PURSUANT TO THE TERMS OF THE
APPLICABLE PLAN). IF, FOR ANY REASON, AN ELIGIBLE EMPLOYEE BECOMES ENTITLED TO
OR RECEIVES ANY OTHER SEVERANCE, SEPARATION, NOTICE OR TERMINATION PAYMENTS ON
ACCOUNT OF HIS OR HER EMPLOYMENT OR TERMINATION OF EMPLOYMENT WITH THE COMPANY,
INCLUDING, FOR EXAMPLE, ANY PAYMENTS REQUIRED TO BE PAID TO THE ELIGIBLE
EMPLOYEE UNDER ANY FEDERAL, STATE OR LOCAL LAW (INCLUDING, WITHOUT LIMITATION,
THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT) OR PURSUANT TO ANY
AGREEMENT (EXCEPT UNEMPLOYMENT BENEFITS PAYABLE IN ACCORDANCE WITH STATE LAW AND
PAYMENT FOR ACCRUED BUT UNUSED VACATION), HIS OR HER SEVERANCE UNDER THE PLAN
WILL BE REDUCED BY THE AMOUNT OF SUCH OTHER PAYMENTS PAID OR PAYABLE. AN
ELIGIBLE EMPLOYEE MUST NOTIFY THE PLAN ADMINISTRATOR IF HE OR SHE RECEIVES OR IS
CLAIMING TO BE ENTITLED TO RECEIVE ANY SUCH PAYMENT(S). WITH RESPECT TO AN
ELIGIBLE EMPLOYEE IN A POSITION AT THE LEVEL OF VICE PRESIDENT WHO BECOMES A
PARTICIPANT ENTITLED TO RECEIVE SEVERANCE PAY UNDER SECTION 1 OF THIS
ARTICLE IV, (I) THE SEVERANCE PAY AMOUNTS SET FORTH IN SECTION 1 OF THIS
ARTICLE IV ARE INTENDED TO BE IN LIEU OF, AND NOT IN ADDITION TO, ANY AMOUNTS
OTHERWISE PAYABLE TO SUCH PARTICIPANT UNDER SECTION 1 OF ARTICLE IV OF THE
IMCLONE SYSTEMS INCORPORATED SENIOR EXECUTIVE SEVERANCE PLAN, IF APPLICABLE TO
SUCH PARTICIPANT PURSUANT TO THE TERMS OF THAT PLAN, AND (II) SUCH PARTICIPANT
MAY BE ELIGIBLE FOR THE CONTINUED HEALTH BENEFITS SET FORTH IN SECTION 2 OF
ARTICLE IV OF THE IMCLONE SYSTEMS INCORPORATED SENIOR EXECUTIVE SEVERANCE PLAN,
IF APPLICABLE TO SUCH PARTICIPANT PURSUANT TO THE TERMS OF THAT PLAN.


 


3.                                       WITHHOLDING. SEVERANCE PAY IS SUBJECT
TO FEDERAL AND STATE INCOME AND SOCIAL SECURITY TAX WITHHOLDINGS AND ANY OTHER
WITHHOLDINGS MANDATED BY LAW.


 


ARTICLE V - HOW AND WHEN SEVERANCE WILL BE PAID


 

Severance pay will be paid in a single lump sum payment as soon as practicable
following the Participant’s Release Effective Date, but in no event more than
ten (10) days following the participant’s Release Effective Date.

 

7

--------------------------------------------------------------------------------


 

The Company intends that all payments under the Plan be made on a basis that
complies with Section 409A of the Code. Accordingly, in the event that any
Participant is considered a “Specified Employee” as defined in Section 409A of
the Code or the guidance issued thereunder (“Section 409A”), and any payments to
the Participant under the Plan are considered “deferred compensation” under
Section 409A of a type requiring payment six months after the date of the
Participant’s separation from service (within the meaning of Section 409A), then
to the extent required by Section 409A, such payment shall be delayed until six
(6) months after the date of the Participant’s separation from service. The
Company makes no guarantee with respect to the tax treatment of payments
hereunder, and the Company shall not be responsible in any event with regard to
non-compliance with Code Section 409A.

 


ARTICLE VI - MISCELLANEOUS PROVISIONS


 


1.                                       AMENDMENT AND TERMINATION. THE COMPANY
RESERVES THE RIGHT, IN ITS SOLE AND ABSOLUTE DISCRETION, TO TERMINATE, AMEND OR
MODIFY THE PLAN, IN WHOLE OR IN PART, AT ANY TIME AND FOR ANY REASON BY ACTION
OF THE COMMITTEE; PROVIDED THAT NO AMENDMENT MAY REDUCE THE LEVEL OF BENEFITS
PROVIDED FOR HEREUNDER DURING THE TERM, AND NO TERMINATION SHALL BE EFFECTIVE
PRIOR TO THE FIRST ANNIVERSARY OF SUCH COMMITTEE ACTION; PROVIDED FURTHER THAT
THE COMMITTEE MAY NOT ACT TO DESIGNATE AN ELIGIBLE EMPLOYEE AS INELIGIBLE TO
PARTICIPATE IN THE PLAN AND RECEIVE BENEFITS THEREUNDER AT ANY TIME DURING THE
SIX MONTH PERIOD PRIOR TO A CHANGE IN CONTROL OR THEREAFTER DURING THE TERM; AND
PROVIDED, FURTHER THAT THE COMPANY SHALL NOT AMEND OR TERMINATE THE PLAN AT ANY
TIME AFTER (I) THE OCCURRENCE OF A CHANGE IN CONTROL OR (II) THE DATE THE
COMPANY ENTERS INTO A DEFINITIVE AGREEMENT WHICH, IF CONSUMMATED, WOULD RESULT
IN A CHANGE IN CONTROL, UNLESS THE POTENTIAL CHANGE IN CONTROL IS ABANDONED (AS
PUBLICLY ANNOUNCED BY THE COMPANY), IN EACH CASE EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LAW.


 


2.                                       NO ADDITIONAL RIGHTS CREATED. NEITHER
THE ESTABLISHMENT OF THIS PLAN, NOR ANY MODIFICATION THEREOF, NOR THE PAYMENT OF
ANY BENEFITS HEREUNDER, SHALL BE CONSTRUED AS GIVING TO ANY PARTICIPANT,
ELIGIBLE EMPLOYEE OR OTHER PERSON ANY LEGAL OR EQUITABLE RIGHT AGAINST THE
COMPANY OR ANY OFFICER, DIRECTOR OR EMPLOYEE THEREOF; AND IN NO EVENT SHALL THE
TERMS AND CONDITIONS OF EMPLOYMENT BY THE COMPANY OF ANY ELIGIBLE EMPLOYEE BE
MODIFIED OR IN ANY WAY AFFECTED BY THIS PLAN.


 


3.                                       RECORDS. THE RECORDS OF THE COMPANY
WITH RESPECT TO PERIODS OF SERVICE, EMPLOYMENT HISTORY, BASE SALARY, ABSENCES,
AND ALL OTHER RELEVANT MATTERS SHALL BE CONCLUSIVE FOR ALL PURPOSES OF THIS
PLAN.


 


4.                                       CONSTRUCTION. THE RESPECTIVE TERMS AND
PROVISIONS OF THE PLAN SHALL BE CONSTRUED, WHENEVER POSSIBLE, TO BE IN
CONFORMITY WITH THE REQUIREMENTS OF ERISA, OR ANY SUBSEQUENT LAWS OR AMENDMENTS
THERETO. TO THE EXTENT NOT IN CONFLICT WITH THE PRECEDING SENTENCE OR ANOTHER
PROVISION IN THE PLAN, THE CONSTRUCTION AND ADMINISTRATION OF THE PLAN SHALL BE
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WITHIN THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS).

 

8

--------------------------------------------------------------------------------


 


5.                                       SEVERABILITY. SHOULD ANY PROVISIONS OF
THE PLAN BE DEEMED OR HELD TO BE UNLAWFUL OR INVALID FOR ANY REASON, SUCH FACT
SHALL NOT ADVERSELY AFFECT THE OTHER PROVISIONS OF THE PLAN UNLESS SUCH
DETERMINATION SHALL RENDER IMPOSSIBLE OR IMPRACTICABLE THE FUNCTIONING OF THE
PLAN, AND IN SUCH CASE, AN APPROPRIATE PROVISION OR PROVISIONS SHALL BE ADOPTED
SO THAT THE PLAN MAY CONTINUE TO FUNCTION PROPERLY.


 


6.                                       INCOMPETENCY. IN THE EVENT THAT THE
PLAN ADMINISTRATOR FINDS THAT A PARTICIPANT IS UNABLE TO CARE FOR HIS OR HER
AFFAIRS BECAUSE OF ILLNESS OR ACCIDENT, THEN BENEFITS PAYABLE HEREUNDER, UNLESS
CLAIM HAS BEEN MADE THEREFOR BY A DULY APPOINTED GUARDIAN, COMMITTEE, OR OTHER
LEGAL REPRESENTATIVE, MAY BE PAID IN SUCH MANNER AS THE PLAN ADMINISTRATOR SHALL
DETERMINE, AND THE APPLICATION THEREOF SHALL BE A COMPLETE DISCHARGE OF ALL
LIABILITY FOR ANY PAYMENTS OR BENEFITS TO WHICH SUCH PARTICIPANT WAS OR WOULD
HAVE BEEN OTHERWISE ENTITLED UNDER THIS PLAN.


 


7.                                       PAYMENTS TO A MINOR. ANY PAYMENTS TO A
MINOR FROM THIS PLAN MAY BE PAID BY THE PLAN ADMINISTRATOR IN ITS SOLE AND
ABSOLUTE DISCRETION (A) DIRECTLY TO SUCH MINOR; (B) TO THE LEGAL OR NATURAL
GUARDIAN OF SUCH MINOR; OR (C) TO ANY OTHER PERSON, WHETHER OR NOT APPOINTED
GUARDIAN OF THE MINOR, WHO SHALL HAVE THE CARE AND CUSTODY OF SUCH MINOR. THE
RECEIPT BY SUCH INDIVIDUAL SHALL BE A COMPLETE DISCHARGE OF ALL LIABILITY UNDER
THE PLAN THEREFOR.


 


8.                                       PLAN NOT A CONTRACT OF EMPLOYMENT.
NOTHING CONTAINED IN THIS PLAN SHALL BE HELD OR CONSTRUED TO CREATE ANY
LIABILITY UPON THE COMPANY TO RETAIN ANY ELIGIBLE EMPLOYEE IN ITS SERVICE. ALL
ELIGIBLE EMPLOYEES SHALL REMAIN SUBJECT TO DISCHARGE OR DISCIPLINE TO THE SAME
EXTENT AS IF THE PLAN HAD NOT BEEN PUT INTO EFFECT.


 


9.                                       FINANCING. THE BENEFITS PAYABLE UNDER
THIS PLAN SHALL BE PAID OUT OF THE GENERAL ASSETS OF THE COMPANY. NO PARTICIPANT
OR ANY OTHER PERSON SHALL HAVE ANY INTEREST WHATSOEVER IN ANY SPECIFIC ASSET OF
THE COMPANY. TO THE EXTENT THAT ANY PERSON ACQUIRES A RIGHT TO RECEIVE PAYMENTS
UNDER THIS PLAN, SUCH RIGHT SHALL NOT BE SECURED BY ANY ASSETS OF THE COMPANY.


 


10.                                 NONTRANSFERABILITY. IN NO EVENT SHALL THE
COMPANY MAKE ANY PAYMENT UNDER THIS PLAN TO ANY ASSIGNEE OR CREDITOR OF A
PARTICIPANT, EXCEPT AS OTHERWISE REQUIRED BY LAW. PRIOR TO THE TIME OF A PAYMENT
HEREUNDER, A PARTICIPANT SHALL HAVE NO RIGHTS BY WAY OF ANTICIPATION OR
OTHERWISE TO ASSIGN OR OTHERWISE DISPOSE OF ANY INTEREST UNDER THIS PLAN, NOR
SHALL RIGHTS BE ASSIGNED OR TRANSFERRED BY OPERATION OF LAW.


 


ARTICLE VII - WHAT ELSE A PARTICIPANT NEEDS
TO KNOW ABOUT THE PLAN


 


1.                                       CLAIM PROCEDURE. AN ELIGIBLE EMPLOYEE
MAY FILE A WRITTEN CLAIM WITH THE PLAN ADMINISTRATOR WITH RESPECT TO HIS OR HER
RIGHTS TO RECEIVE A BENEFIT FROM THE PLAN. THE ELIGIBLE EMPLOYEE WILL BE
INFORMED OF THE DECISION OF THE PLAN ADMINISTRATOR WITH RESPECT TO THE CLAIM
WITHIN NINETY (90) DAYS AFTER IT IS FILED. UNDER SPECIAL CIRCUMSTANCES, THE PLAN
ADMINISTRATOR MAY REQUIRE AN ADDITIONAL PERIOD OF NOT MORE THAN NINETY (90) DAYS
TO REVIEW A CLAIM. IF THAT HAPPENS, THE ELIGIBLE EMPLOYEE WILL RECEIVE A WRITTEN

 

9

--------------------------------------------------------------------------------


 


NOTICE OF THAT FACT, WHICH WILL ALSO INDICATE THE SPECIAL CIRCUMSTANCES
REQUIRING THE EXTENSION OF TIME AND THE DATE BY WHICH THE PLAN ADMINISTRATOR
EXPECTS TO MAKE A DETERMINATION WITH RESPECT TO THE CLAIM. IF THE EXTENSION IS
REQUIRED DUE TO THE ELIGIBLE EMPLOYEE’S FAILURE TO SUBMIT INFORMATION NECESSARY
TO DECIDE THE CLAIM, THE PERIOD FOR MAKING THE DETERMINATION WILL BE TOLLED FROM
THE DATE ON WHICH THE EXTENSION NOTICE IS SENT UNTIL THE DATE ON WHICH THE
ELIGIBLE EMPLOYEE RESPONDS TO THE PLAN’S REQUEST FOR INFORMATION. THE PLAN
ADMINISTRATOR HAS DELEGATED TO THE VICE PRESIDENT OF HUMAN RESOURCES OF THE
COMPANY THE AUTHORITY TO MAKE THE INITIAL DECISION ON ANY CLAIM NOT BROUGHT BY
SUCH INDIVIDUAL.


 

If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Eligible Employee will be provided with a
written notice setting forth the reason for the determination, along with
specific references to Plan provisions on which the determination is based. This
notice will also provide an explanation of what additional information is needed
to evaluate the claim (and why such information is necessary), together with an
explanation of the Plan’s claims review procedure and the time limits applicable
to such procedure, as well as a statement of the Eligible Employee’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review. If an Eligible Employee is not notified (of the denial
or an extension) within ninety (90) days from the date the Eligible Employee
notifies the Plan Administrator, the Eligible Employee may request a review of
the application as if the claim had been denied.

 

If the Eligible Employee’s claim has been denied, or an adverse benefit
determination has been made, the Eligible Employee may request that the
Committee (or its delegate) review the denial. The request must be in writing
and must be made within sixty (60) days after written notification of denial. In
connection with this request, the Eligible Employee (or his or her duly
authorized representative) may (i) be provided, upon written request and free of
charge, with reasonable access to (and copies of) all documents, records, and
other information relevant to the claim; and (ii) submit to the Committee (or
its delegate) written comments, documents, records, and other information
related to the claim.

 

The review by the Committee (or its delegate) will take into account all
comments, documents, records, and other information the Eligible Employee
submits relating to the claim. The Committee (or its delegate) will make a final
written decision on a claim review, in most cases within sixty (60) days after
receipt of a request for a review. In some cases, the claim may take more time
to review, and an additional processing period of up to sixty (60) days may be
required. If that happens, the Eligible Employee will receive a written notice
of that fact, which will also indicate the special circumstances requiring the
extension of time and the date by which the Committee (or its delegate) expects
to make a determination with respect to the claim. If the extension is required
due to the Eligible Employee’s failure to submit information necessary to decide
the claim, the period for making the determination will be tolled from the date
on which the extension notice is sent to the Eligible Employee until the date on
which the Eligible Employee responds to the Plan’s request for information.

 

10

--------------------------------------------------------------------------------


 

The Committee’s (or its delegate’s) decision on the claim for review will be
communicated to the Eligible Employee in writing. If an adverse benefit
determination is made with respect to the claim, the notice will include (i) the
specific reason(s) for any adverse benefit determination, with references to the
specific Plan provisions on which the determination is based; (ii) a statement
that the Eligible Employee is entitled to receive, upon request and free of
charge, reasonable access to (and copies of) all documents, records and other
information relevant to the claim; and (iii) a statement of the Eligible
Employee’s right to bring a civil action under Section 502(a) of ERISA. The
decision of Committee (or its delegate) is final and binding on all parties. The
Committee has delegated to the Chief Executive Officer of the Company the
authority to make a determination on the claim for review.

 

No civil action for benefits may be commenced until the exhaustion of these
procedures.

 


2.                                       PLAN INTERPRETATION AND BENEFIT
DETERMINATION.


 


(I)                                     THE PLAN ADMINISTRATOR (OR, WHERE
APPLICABLE, ANY DULY AUTHORIZED DELEGEE OF THE PLAN ADMINISTRATOR), AND THE
COMMITTEE (OR ITS DELEGATE) FOR PURPOSES OF THE PLAN’S CLAIMS PROCEDURES, SHALL
HAVE THE EXCLUSIVE RIGHT, POWER, AND AUTHORITY, IN ITS SOLE AND ABSOLUTE
DISCRETION, TO ADMINISTER, APPLY AND INTERPRET THE PLAN AND ANY OTHER DOCUMENTS
AND TO DECIDE ALL FACTUAL AND LEGAL MATTERS ARISING IN CONNECTION WITH THE
OPERATION OR ADMINISTRATION OF THE PLAN.


 


(II)                                  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING PARAGRAPH, THE PLAN ADMINISTRATOR (OR, WHERE APPLICABLE, ANY DULY
AUTHORIZED DELEGEE OF THE PLAN ADMINISTRATOR), AND THE COMMITTEE (OR ITS
DELEGATE) FOR PURPOSES OF THE PLAN’S CLAIMS PROCEDURES, SHALL HAVE THE SOLE AND
ABSOLUTE DISCRETIONARY AUTHORITY TO:


 

(A)                              TAKE ALL ACTIONS AND MAKE ALL DECISIONS
(INCLUDING FACTUAL DECISIONS) WITH RESPECT TO THE ELIGIBILITY FOR, AND THE
AMOUNT OF, BENEFITS PAYABLE UNDER THE PLAN;

 

(B)                                FORMULATE, INTERPRET AND APPLY RULES,
REGULATIONS AND POLICIES NECESSARY TO ADMINISTER THE PLAN;

 

(C)                                DECIDE QUESTIONS, INCLUDING LEGAL OR FACTUAL
QUESTIONS, RELATING TO THE CALCULATION AND PAYMENT OF BENEFITS, AND ALL OTHER
DETERMINATIONS MADE, UNDER THE PLAN;

 

(D)                               RESOLVE AND/OR CLARIFY ANY FACTUAL OR OTHER
AMBIGUITIES, INCONSISTENCIES AND OMISSIONS ARISING UNDER THE PLAN OR OTHER PLAN
DOCUMENTS; AND

 

(E)                                 PROCESS, AND APPROVE OR DENY, BENEFIT CLAIMS
AND RULE ON ANY BENEFIT EXCLUSIONS.

 

All determinations made by the Plan Administrator (or, where applicable, any
duly authorized delegee of the Plan Administrator), and the Committee (or its
delegate) for purposes of the Plan’s claims procedures, with respect to any
matter arising under the

 

11

--------------------------------------------------------------------------------


 

Plan shall be final and binding on the Company, Eligible Employee, Participant,
beneficiary, and all other parties affected thereby.

 


3.                                       YOUR RIGHTS UNDER ERISA. AS A
PARTICIPANT IN THE PLAN YOU ARE ENTITLED TO CERTAIN RIGHTS AND PROTECTIONS UNDER
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”). ERISA
PROVIDES THAT ALL PLAN PARTICIPANTS SHALL BE ENTITLED TO:


 

Receive Information About Your Plan and Benefits

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including insurance contracts, and a copy of the latest annual report (Form 5500
Series), if any, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Pension and Welfare Benefit
Administration.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series), if any, and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

 

Receive a summary of the Plan’s annual financial report (if any). The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide materials and pay you up to $110 a day until you receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If you have a claim for benefits which is denied or ignored,
in whole or in part, you may file suit in a state or Federal

 

12

--------------------------------------------------------------------------------


 

court. If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

 


4.                                       PLAN DOCUMENT. THIS DOCUMENT SHALL
CONSTITUTE BOTH THE PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION AND SHALL BE
DISTRIBUTED TO ALL ELIGIBLE EMPLOYEES IN THIS FORM.


 


5.                                       OTHER IMPORTANT FACTS.


 

OFFICIAL NAME OF THE PLAN:

 

ImClone Systems Incorporated Transition Severance Plan

 

 

 

SPONSOR:

 

ImClone Systems Incorporated

 

 

180 Varick Street, 6th Floor

 

 

New York, NY 10014

 

 

(212) 645-1405

 

 

 

EMPLOYER IDENTIFICATION
NUMBER (EIN):

 

04-2834797

 

 

 

TYPE OF PLAN:

 

Employee Welfare Severance Benefit Plan

 

 

 

END OF PLAN YEAR:

 

December 31

 

 

 

TYPE OF ADMINISTRATION:

 

Employer Administered

 

13

--------------------------------------------------------------------------------


 

PLAN ADMINISTRATOR:

 

ImClone Systems Incorporated

 

 

c/o Vice President, Human Resources

 

 

33 ImClone Drive

 

 

Branchburg, NJ 08876

 

 

(908) 541-2300

 

 

 

EFFECTIVE DATE:

 

March 1, 2006

 

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.

 

Service of legal process may be made upon the Plan Administrator.

 

No individual may, in any case, become entitled to additional benefits or other
rights under this Plan after the Plan is terminated. Under no circumstances,
will any benefit under this Plan ever vest or become nonforfeitable.

 

14

--------------------------------------------------------------------------------